MEMORANDUM **
Appellant Daniel Lee Bromlie (“appellant”) challenges his 96-month sentence for Unlawful User of a Controlled Substance in Possession of a Firearm in violation of 18 U.S.C. § 922(g)(3).
Appellant’s arguments to the contrary notwithstanding, the district court correct*17ly calculated his criminal history category. The district court properly assigned points for appellant’s DUI sentence. See U.S.S.G. § 4A1.2, Application Note 5. Moreover, the district court did not err in assigning three points to a sentence imposed in CDC-03-030 and three points to a sentence imposed in CDC-04-072, as the sentences were not imposed in “related cases,” and the Guidelines specifically allow a sentence for a new conviction to be counted separately from a sentence imposed upon revocation resulting from the conduct underlying the new conviction. See U.S.S.G. § 4A1.2, Application Note 11. Furthermore, in light of the advisory Guidelines and appellant’s extensive and long-term criminal history, the criminal history category the district court used was reasonable.
The district court also properly performed its duties post -Booker.1 It is clear that the district recognized that the Guidelines are only advisory in nature. Moreover, the district court stated that it had considered the § 3553(a) factors, and it specifically addressed some of the relevant factors. Although the district court did not specifically mention the “mitigating” evidence in its explanation of the sentence, it is clear from the colloquy with counsel prior to the imposition of the sentence that the court was aware of this evidence. Given that the district court stated that it had considered all of the relevant factors, which includes the “history and characteristics of the defendant,” 18 U.S.C. § 3553(a)(1), there is no reason to believe that the district court failed to consider this evidence. We find no error in the district court’s approach. See United States v. Knows His Gun, 438 F.3d 913, 918 (9th Cir.2006) (“To comply with the requirements of Booker, the district court must have sufficiently considered the Guidelines as well as the other factors listed in § 3553(a). This requirement does not necessitate a specific articulation of each factor separately, but rather a showing that the district court considered the statutorily-designated factors in imposing a sentence.”).
Finally, in light of defendant’s extensive criminal history involving drugs (marijuana, cocaine and methamphetamine), violence, and the possession of weapons and the concomitant need for protecting society from appellant, the resulting sentence is clearly reasonable even if appellant’s version of the relevant facts is believed.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).